                Abdul Hassan Law Group, PLLC
                          215-28 Hillside Avenue
                      Queens Village, New York, 11427
                                   ~~~~~
Abdul K. Hassan, Esq.                                                         Tel: 718-740-1000
Email: abdul@abdulhassan.com                                                 Fax: 718-740-2000
Employment and Labor Lawyer                                          Web: www.abdulhassan.com

                                      November 11, 2019

Via ECF

Hon. Arthur D. Spatt, USDJ
Hon. Kathleen Tomlinson, USMJ
United States District Court, EDNY
100 Federal Plaza,
Central Islip, NY 11722

                       Re: Margarita Gonzalez v. Talon Air Inc., and Adam Katz
                           Case No. 18-CV-4415 (ADS)(AKT)
                           Motion for Settlement Approval

Dear Judge Spatt/Magistrate-Judge Tomlinson

        My firm represents plaintiff Margarita Gonzalez (“Plaintiff” or “Gonzalez”) in the above-
referenced action, and I respectfully write to seek approval of the settlement in this action as per
the Second Circuit’s decision in Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d
Cir. 2015). Exhibit 1 is a copy of the settlement agreement signed by Plaintiff – a fully executed
copy will be filed as soon as Defendants sign – which we expect will be very shortly. Both sides
join in urging the Court to approve this settlement as fair and reasonable – Plaintiff writes in
support of the motion.

        Plaintiff’s claims in this action are more fully set forth in the complaint. (ECF No. 1). In
essence, however, Plaintiff brought overtime and termination claims under the FLSA and NYLL.
Plaintiff also seeks to recover penalties for violation of the wage statement and wage notice
violations of the NYLL.

        In general, allegations and facts are refined as information is exchanged in the case – this
is especially true in wage cases where the employer has an obligation under the FLSA and
NYLL to keep and maintain wage, time, and employment records. Moreover, the allegations and
claims were further refined after extensive discussions and exchange of information. Plaintiff
was employed by Defendants from on or about February 6, 2014 to on or about September 13,
2016.

                                                 1
        The complaint in this action was filed on August 5, 2018. (See ECF No. 1). Assuming for
settlement purposes only at this time that Defendants overcome any contrary presumption and
the wages were intended to cover all hours worked, Plaintiff’s effective hourly rate would be
$15.45/hr. and she would be owed about $7.72 per overtime hour - or about $34.74 per week.
We therefore have overtime wages claimed of approximately $34.74/wk. x 132wks = $4,585.68
under the NYLL six-year statute of limitations period - $208.44 under the FLSA’s two-year
statute of limitations period for non-willful violations. Defendants may also be able to avoid the
imposition of liquidated damages, including liquidated damages on the manual worker claims.

         It is Defendant’s position that Plaintiff is not entitled to overtime wages. Defendants also
dispute the work hours alleged by Plaintiff. In general Defendants deny Plaintiff’s allegation that
she is owed wages. In terms of the termination claim under state law, Defendants claimed that
Plaintiff was fired for other reasons and not retaliation/discrimination as Plaintiff contends.

        Assuming Plaintiff prevails on her wage notice and wage statement violations he could
be entitled to another $10,000 maximum ($5,000 each) – the jurisprudence concerning these
claims is unsettled and they are not covered by the FLSA. Plaintiff was provided with wage
statements – there may be a technical dispute as to whether the wage statements were fully
compliant.

       Under the settlement Plaintiff will is due to receive $19,320 after a 1/3 contingency fee
and costs. (Ex. 1, ¶ 2(a-b)).

        Under the settlement, Plaintiff’s counsel is receiving a 1/3 contingency fee of $9,659
after reimbursement of $1,021 in costs. (Ex. 1 ¶ 2(c))1. See Venegas v. Mitchell, 495 U.S. 82, 89-
90 (1990); Kevin Lynch v. Consolidated Edison, Inc., Case No. 16-CV-1137, ECF No. 37 (Judge
Furman author of Wolinsky - approving 1/3 fees of $14, 826 under Cheeks)(“the Court sees no
basis to reduce the fee where, as here, there are no opt-in plaintiffs, the case is not a collective
action, and the attorney’s fee award is based on an agreement between Plaintiff and his
attorney.”).



1
 See Venegas v. Mitchell, 495 U.S. 82, 89-90 (1990). Plaintiff’ Counsel’s retainer rate is $600 and the retainer
agreement with Plaintiff states in relevant part as follows:

          The amount of Attorney's contingency fee will be the greater of:
(a) A reasonable percentage fee which is one-third (1/3) of all sums recovered on Client's behalf; or

(b) A reasonable hourly fee which is the amount of Attorney's hourly rates as laid out below times the number of
hours spent by the Attorney on Client's behalf; or

(c) A separate recovery of fees such as where a court or other tribunal awards attorney's fees or where a defendant(s)
settles a demand for fees.

See also Brown v. Starrett City Associates, 2011 WL 5118438, 8 (E.D.N.Y.), the court, citing Venegas, also noted
that even when a court makes a lodestar fee award, “The award is then subject to whatever private contractual
agreement exists between plaintiff and his or her counsel.”


                                                          2
        Plaintiff’s counsel has received similar or higher legal fees in other FLSA settlements
approved by courts. See Hysa et al v. Midland Electrical Contracting Corp. et al, Case No. 13-
CV-6837 (Chief Magistrate-Judge Mann, January 2016 - approving 1/3 fee of $103,607.94 under
Cheeks); Petrosyan v. Quality Frozen Foods, Inc. et al, Case No.19-cv-01672 (Chief magistrate-
Judge Mann - July 11, 2019)( approving 1/3 fee of $14,032 under Cheeks); Hosein v. Universal
Elevator Inc. et al, Case No. 17-cv-07597-(Judge Cogan)(approving a 1/3 percentage fee of
$16,995 under Cheeks); Gosyne v. Ace Inspection and Testing Services Inc. et al, Case No. 17-
CV-07364 (Magistrate-Judge Reyes - EDNY July 19, 2018)(approving a 1/3 fee of $14,700
under Cheeks); Crockwell v. Richmond Hill Lumber & Supply Corp. et al, Case No. 17-CV-
05823 (PK) (approving a 1/3 contingency fee of $15,000 under Cheeks) (Magistrate-Judge Kuo
– April 17, 2018); Mena v. Disano Construction Co., Inc. et al, Case No. 17-CV-04777
(Magistrate-Judge Kuo – April 5, 2018)(Approving a 1/3 contingency fee of $14,692 under
Cheeks); Castillo v. Cranes Express Inc. et al, Case No. 18-CV-01271 (PKC)(LB)(Magistrate-
Judge Bloom’s R&R – December 12, 2018)(approving a 1/3 contingency fee of $23,079 under
Cheeks); Andrea Carter v. Long Island Care Center, Inc., Case No.15-cv-4058 (PKC)(VMS),
(February 19, 2016 text only order – 1/3 fee under Cheeks of about $27,000); Kolenovic v. FSM
Management, Inc. et al, Case No.18-cv-00657(Judge Oetken – June 28, 2018)(approving a 1/3
fee of $20,000 under Cheeks); Persaud v. Consulate General of Guyana in New York et al, Case
No. 16-cv-01755 (approving 1/3 fees of $23,080 under Cheeks); Coleman v. De Franco
Pharmacy, Inc. et al Case No. 17-CV-08340, ECF No. 33, (Magistrate-Judge Pitman – August 1,
2018), (approving a1/3 fee under Cheeks of about $14,094); Bumagin v. The Mount Sinai
Medical Center, Inc. et al, Case No.16-cv-08783, ECF No. 40, (SDNY – Judge Gorenstein)(1/3
fee of $14,000 under Cheeks).

         In the circumstances of this case, the settlement is fair and reasonable for several reasons.
First, Defendant disputes liability and if a jury believes Defendant, Plaintiff will receive a lot less
or nothing. Second, the settlement amount is not trivial in relation to the claims, especially in
light of the legal and factual issues. Third, Defendant disputes the hours worked claimed by
Plaintiff and the reasons for her termination. Fourth, there appears to be a desire by all parties to
resolve the case early and avoid the significant financial and non-financial costs/harms of
litigation.

      Therefore, it is respectfully requested that this Honorable Court approve the settlement
agreement as fair and reasonable under the FLSA and Cheeks.

       We thank the Court in advance for its time and consideration.

Respectfully submitted,

Abdul Hassan Law Group, PLLC

_/s/ Abdul Hassan____________
By: Abdul K. Hassan, Esq. (AH6510)
Counsel for Plaintiff

cc:    Defense Counsel via ECF

                                                  3
